Honorable Tom L. Hartley
Criminal District Attorney
Hidalgo County
Edinburg, Texas

Dear Mr. Bartley:              Opinion No. O-6829

                               FM:    There is no statute requiring the
                                      Board of Equalization or the
                                      Assessor and/or Collector of Texas
                                      from independent school districts to
                                      take any oath of office other than the
                                      constitutional one.

Your letter of September 17, 1945, received and has been given our careful
attention. You ask the following questions:

     "1. Do the members of the Board of Equslisation of an Inde-
     pendent School District, before being qualified to act as
     such, have to take any oath of office other than the
     Constitutional oath of office?

     "2 . What oath of office does the Assessor and/or Collector
     of Texas for the independent school district have to take
     before qualifying for such office, other than the Consti-
     tutional oath of office, if any?"

We have carefully checked the Acts of the Legislature relative to said
matters, and it appears that no additional oath has been required to be
taken by the Board of Equalization or by the Tax Assessor or the Tax
Collector of an independent school district.

Section 1 of Article 16 ofihe :onstitution, as amended, provides for the
constitutional oath that all officers must take before they enter upon
the duties of their respective offices. Since the Legislature has not
provided for any additional oath, none is required.

                                       Very truly yours

APPROVED SE? 26, 1945           ATTORNEY CEBERALOFTFFAS
a/ CAICOS C. ASHIEY
FIRST ASSISTANT                  s/ Geo. W. Barcua
APPROVED OPINION COMMITTEE
BY /s/ B. W. B. CHAIRMAN
                                 BY
CWB:MB: cc:ldw                        Geo. W. Berms
                                           A-_>-A._-,.